            Case 2:20-mj-00638-DUTY Document 2 Filed 02/11/20 Page 1 of 1 Page ID #:2




                                        UNI'T~D~~R'~'„gS ~IIS~tI~T~d'~JRT
                                                                                             i1K J.S. C~iST1~l       ~ E~
                                     CENTRAL DISTRICT OF CALIFORNIA                     ~~; :ltl's2"L UISi.UF ~C~~, `
                                                                                                 SOS ~^~HGEL~ .~ )
                                                                  NUMBER:             ~? Y'
UNITED STATES OF AMERICA
                                                  PLAINTIFF
                 V.

   M i ~, M r~11 I~ o W ic~                                           REPORT COMMENCING CRIMINAL
                                                                                       ACTION
USMS#                                            DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: ~~f _7~~v~ ~;Qa                                  ~AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:     ~ Yes      ~ No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):    ~ Yes           ❑ No

4. Charges under which defendant has been booked:

    ~~ ~I (,~5 C_ ~ y~,~sy 1~~.~
5. Offense charged is a:       Felony      ❑Minor Offense           ❑ Petty Offense           ❑Other Misdemeanor

6. Interpreter Required: ~No         ❑Yes         Language:

7• Year of Birth:

8. Defendant has retained counsel:       ~o
    ❑ Yes       Name:                                                 Phone Number:


9• Name of Pretrial Services Officer notified:    U `~ ~ ~ ~-n   U j ,~ ~C~ Gi S

10. Remarks (if any):


11. Name:~~L            ~~~~c~~C,~,~(                    (please print)

12. Office Phone Number:     ~~ — a~=f ~-}-~jl}c{                         13. Agency:         ~~

14. Signature:'~~                                                         15• Date:                Zc~ ZC~


CR-64 (05/18)                            REPORT COMMENCING CRIMINAL ACTION
